Pottle, J.
The plaintiff was a passenger on one of the defendant’s trains. According to his testimony, he entered one of the coaches, where several persons were smoking, and lit a cigarette. There were one or two female passengers on the train, and the conductor requested the plaintiff to cease smoking. The plaintiff agreed to comply with the request, provided the conductor would compel others in the ear to desist from smoking. The conductor failed to compel the others to desist, and used towards the plaintiff harsh and insulting language, and, upon the plaintiff’s refusal to stop smoking, stopped thp train and ejected him therefrom. The' jury were authorized to accept the plaintiff’s version of the transaction, *462and, under it, the verdict in his favor for $100 was authorized. Under the plaintiff’s testimony, the conductor was not in good faith endeavoring to enforce a reasonable regulation ol the company; and if others were permitted to smoke on the ear, the plaintiff had a right to assume that the conductor was attempting to impose upon him an unwarranted restriction on account of personal grievance directed solely against him, which he had done nothing to provoke. The testimony in the company’s behalf makes a different case; but the jury declined to accept its explanation of the occurrence. Judgment affirmed.
Decided September 17, 1913.
Rehearing denied September 23, 1913.
Action for damages; from city court of Atlanta — Judge Eeid. June 6, 1913.
W. G. Loving, for plaintiff in error. Alonzo Field, contra.